DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
The following is a Non-Final Office Action.
Claims 1-22 are pending. Claims 1-22 are considered in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claim 1 recite the limitation “forwarding the preconfigured environment-set-of-parameters to one or more economic calculators, wherein the one or more economic calculators analyzes the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for analyzing the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model. The specification and drawings are silent on the set of rules used in the analysis, how they are used, the pretrained machine learning model, and how the model is pretrained.
Independent claim 1 recite the limitation “generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters.”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures for generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. The specification and drawings are silent on how the economic feasibility analysis is generated based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters. Figures 4-6 and paragraphs [0150-0156] describe an example of a representation of two alternatives of an urban planning model and an economic feasibility analysis, however they do not disclose any generic or specific description, algorithm, or steps to generate and computation steps of the economic feasibility analysis.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 2-22 depend from claim 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, claim 1 recites “a design-object format” however it is unclear what is a design-object format, which renders the claim indefinite. 
Regarding claim 1, claim 1 recites “retrieving a preconfigured environment-set-of-parameters of an environment in a preconfigured distance radius from the received urban planning model,” however it is unclear what is the preconfigured distance radius, which renders the claim indefinite. 
Claims 2-22 depend from claim 1 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

Allowable Subject Matter
Claims 1-22 would be allowable if the independent claims were amended in such a way to overcome the 35 USC 112(a) and 112(b) rejections set forth in the action.
The closet prior art of record, Davide Silverman (US 2014/0324395 A1), Michael Bergin (US 2020/0151923 A1), Maharaj Jalla (US 2021/0110618 A1), and Non-Patent Literature Ashraf El-Sharkawy (“Economic Feasibility Studies”). Silverman teaches a computerized-system to provide an economic feasibility analysis for an urban planning model, the computerized-system comprising: a plurality of databases (para [0049], (0122]); a memory to store the plurality of databases (Fig. 6, para{0086}; and a processor (para [0086]). Bergin teaches a system for receiving an urban planning model in a design-object format; importing the received urban planning model into a visual programming language and environment; retrieving urban site related metadata from the urban planning model; according to the retrieved urban site related metadata, converting the urban planning model, which was imported into a visual programming language and environment, to a parametric model by a first pretrained machine learning model, wherein the parametric model is having a plurality of model-parameters (Figure 1 steps 104-112 ad figure 7). Jalla teaches a system for processing and generating building report (FIG. 8 depicts an example of a BOQ to identify an estimated summary of the building project, the quantity of parts, the fittings required, and other information which is vital to determine the overall cost and quantity of parts for the project). El-Sharkawy teaches methods of generating and computing economic feasibility studies based on a set of parameters (pages 3-18). 
However, the prior art of record does not teach or render obvious the limitation of:
 retrieving a preconfigured environment-set-of-parameters of an environment in a preconfigured distance radius from the received urban planning model, wherein the preconfigured environment-set-of-parameters is retrieved from the plurality of databases; 
forwarding the preconfigured environment-set-of-parameters to one or more economic calculators, wherein the one or more economic calculators analyzes the plurality of model-parameters against the environment-set-of-parameters, by a set of rules and a second pretrained machine learning model;
 generating an economic feasibility analysis of the urban planning model, based on the analysis of the plurality of model-parameters, against the preconfigured environment-set-of-parameters; and presenting the economic feasibility analysis, on a display unit of a computerized device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683